887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David FOUNTAIN, Plaintiff-Appellant,v.WEST POINT MILITARY ACADEMY;  Dan Bement, Col.;  PierceRushton, Jr., Col.;  Arthur Mulligan, Col.;Rogers, Maj., Director of Admissions,Defendants-Appellees.
No. 89-2079.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1989.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges and WILLIAM O. BERTELSMAN, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the decision of the district court was entered June 12, 1989.  A July 7, 1989, motion for leave to proceed on appeal in forma pauperis was treated as a notice of appeal and docketed as appeal no. 89-1907.  Pauper status on appeal was denied by the district court's July 14, 1989, order.  Appellant appealed on August 14, 1989, from the July 14 order denying pauper status.  The August 14, 1989, notice of appeal was docketed as appeal no. 89-2079.


4
Appeal no. 89-2079 taken from the district court's denial of pauper status on appeal is improper and unnecessary.  The proper method of seeking review of a district court order denying leave to proceed on appeal in forma pauperis is to file a motion to so proceed in this court.  Fed.R.App.P. 24(a).  Such a motion was filed by the appellant in appeal no. 89-1907 and will be considered at a later date.


5
It is ORDERED that appeal no. 89-2079 be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation